Citation Nr: 1102619	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative arthritis of 
the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from March 1980 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

This matter was last before the Board in March 2010 at which time 
it was remanded for further development.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


REMAND

Per the Board's remand directive the Veteran was provided a VA 
examination in April 2010.  The purpose of the examination was 
essentially to address two main questions:  1) Whether the 
Veteran had a pre-existing condition of the left knee that was 
aggravated beyond its normal progression during service; and 2) 
Whether, if the Veteran did not have a pre-existing left knee 
condition, a left knee disability was incurred in service.

The examiner stated that "[t]here was no question of any 
disability with [the Veteran's] left knee before the military, 
except pain during the football game."  The examiner stated 
further that they could not "give any opinion without resorting 
to speculation," yet gave an opinion that the Veteran did "not 
have any degenerative changes prior to the service" and that 
there was "no evidence of aggravation" and that "the current 
condition [was] a natural progression of the disease influenced 
by his metabolic disorder, namely diabetes."  

The Board finds that the examiner's opinion is insufficient in 
detail to decide the present claim.  On one hand the examiner 
states that he or she could not resolve the questions posed by 
the Board without resorting to speculation, with no rationale for 
that statement.  On the other hand, the examiner seems to 
conclude that the Veteran had no pre-existing disability before 
entering service, but then addresses the question of aggravation 
and renders an opinion attributing degenerative changes of the 
left knee to diabetes.  It appears that the examiner intended to 
find that the Veteran's current disability had its onset after 
service and is due to his diabetes; however, the Board is 
troubled by the confusing wording of the opinion.

Furthermore, although the examiner indicated that the Veteran's 
claims file had been reviewed, it is unclear from the report how 
thorough such review was.  In this regard, the examiner appears 
to find that the Veteran's degenerative changes were due to 
diabetes, but makes no mention of an October 1981 service 
treatment records that contains a finding of early degenerative 
changes.  In addition, in concluding that there was no 
preexisting disability, the examiner appeared to rely solely on 
the Veteran's report that he never had surgery before service.  
However, the examiner made no mention of multiple service 
treatment records that reference a history of surgery prior to 
service.  Certainly, it is possible that those treatment records 
are in error.  However, it is also unclear if the examiner looked 
for any objective evidence of past surgery, such as a surgical 
scar in the area of the left knee.

If an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  Once 
VA provides an examination, it must be adequate or VA must notify 
the Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an 
examination must be based upon consideration of the Veteran's 
prior medical history and examinations.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty 
to gather the evidence necessary to render an informed decision 
on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).



Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner 
who performed the April 2010 examination (if 
available) to obtain a clarifying addendum 
opinion regarding the nature and etiology of 
the Veteran's degenerative arthritis of the 
left knee.

The claims file should be available for 
review by the examiner.  The examiner 
should review the claims file in 
conjunction with the addendum opinion, 
giving particular attention to the 
Veteran's lay assertions and the 
pertinent medical evidence, including 
relevant service treatment records.  The 
examiner should note that the claims file has 
been reviewed.  Based on a review of the 
record and examination of the Veteran, the 
examiner should respond to each of the 
following inquiries:

a)  With respect to the diagnosed 
degenerative changes of the left knee, the 
examiner should render an opinion as to 
whether they existed prior to service and, if 
so, whether they increased in severity during 
the Veteran's active military service beyond 
the natural progression of the disease.  In 
this regard, the examiner should, to the 
extent possible, reconcile the Veteran's lay 
statements with the in-service clinical 
records noting a past history of surgery, as 
well as the October 1981 record noting the 
presence of early degenerative changes.

b)  If degenerative changes of the left knee 
are not found to have preexisted service, the 
examiner should also opine as to whether it 
is at least as likely as not (a 50 percent 
probability or more) that the disability had 
its onset in service, or is otherwise related 
to the Veteran's military service.  In this 
regard, the examiner is asked to further 
address the likelihood that the Veteran's 
degenerative changes are attributable to 
diabetes.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.

If the examiner who performed the April 2010 
examination finds that another examination is 
necessary or is unavailable to complete this 
addendum, the Veteran should be scheduled for 
a new examination.

The claims folder must be made available to 
the examiner for review in conjunction with 
the addendum or examination.  Any and all 
opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without 
resort to speculation, he or she should 
explain the reasons for this inability 
and comment on whether any further 
tests, evidence or information would be 
useful in rendering an opinion.

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claim. If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

